DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2020; 11/12/2020; 02/17/2021; 05/17/2021; 09/03/2021; 12/22/2021; 02/28/2022; and 07/01/2022 have been considered by the examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 08/13/2020 as modified by the preliminary amendment filed on 10/14/2020. Claims 2-21 are now pending in the present application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5, 11-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0195027) in view of West et al. (US 2017/0090011).
	Regarding claims 2 and 16, Jung discloses an apparatus comprising a hardware chipset and a method, the hardware chipset comprising:
	a transmitter configured to generate a radar signal (Fig. 1 transceiver 100; paragraph [0031] see selecting the transmitter);
	a receiver configured to receive a reflected version of the radar signal (paragraph [0035]; e.g., the beamforming RF transceiver 100 can be referred to a transmitter, a receiver, a transceiver, or a communication part);
	a first switch coupled to the transmitter (Fig.1 switch 114-1) and configured to selectively connect the transmitter to a first antenna or disconnect the transmitter from the first antenna (paragraph [0010] see The electronic device also includes a plurality of transmitter and receiver switches connected to the antennas and configured to select a plurality of transmission paths and a plurality of reception paths) and  (paragraphs [0031], [0033]; e.g., The switches 114-1 through 114-N for selecting the transmitter a plurality of transmitters under the control of the RF controller 106); and
	a second switch coupled to the receiver (Fig. 1 switch 114-N) and configured to selectively connect the receiver to a second antenna or disconnect the receiver from the second antenna, responsive to the transmitter generating the radar signal (paragraphs [0010], [0031], [0033]; e.g., The switches 114-1 through 114-N for selecting a plurality of receivers under the control of the RF controller 106); 
	Jung discloses a plurality of transmitter and receiver switches connected to the plurality of antennas to select a transmission and a reception path (See claim 1), but fails to specifically disclose the first switch and the second switch are jointly configured to connect the transmitter to the first antenna and connect the receiver to the second antenna to enable full-duplex operation of the hardware chipset for radar sensing.
	However, West discloses the first switch and the second switch are jointly configured to connect the transmitter to the first antenna and connect the receiver to the second antenna to enable full-duplex operation of the hardware chipset for radar sensing (Fig. 1; paragraphs [0023], [0036] see the switch 42 and selector 60 are set such that the transmitter 40 transmits a pulsed excitation signal via the combiner/splitter 30 to excite all radiating elements of the array 15 of radiating elements 10 to provide a pulsed radar beam).
	Therefore, taking the teachings of Jung in combination of West as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to join the first switch and the second switch to connect the transmitter to the first antenna and connect the receiver to the second antenna to enable full-duplex operation of the hardware chipset for radar sensing in order to combine FMCW and pulsed radar system with separate antennas or separate AESAs (West: paragraph [0003]).
	Regarding claim 3, Jung in combination with West discloses the apparatus of claim 2, wherein: the transmitter comprises a first amplifier (Jung: Fig. 1 amplifier 113); the first switch is coupled to the first amplifier (Jung: Fig. 1 see PA 113 couple to switch 114); the receiver comprises a second amplifier; and the second switch is coupled to the second amplifier (Jung: Fig. 1 references 112 and 114).
	Regarding claim 4, Jung in combination with West discloses the apparatus of claim 2, wherein the second switch is further configured to connect the receiver to the second antenna during at least a portion of time that the transmitter generates the radar signal (Jung: paragraph [0031], [0040]).
	Regarding claims  5 and 20, Jung in combination with West discloses the apparatus and the method of claims 4 and 16, wherein the radar signal comprises: a continuous-wave radar signal; or a pulsed radar signal (West: paragraph [0034]; e.g.., FMCW).
Regarding claims  11 and 21, Jung in combination with West discloses the apparatus and the method of claims 2 and 16, wherein the hardware chipset comprises the first antenna and the second antenna (Jung: Fig. 1 see Ant#1 to Ant#N).
	Regarding claim 12, Jung in combination with West discloses the apparatus of claim 11, fails to specifically disclose wherein an antenna spacing between the first antenna and the second antenna is equal to half a center wavelength of the radar signal.
	However, the Examiner takes Official Notice of the fact that it was notoriously well known in the art at the time of invention by applicant that an antenna spacing between the first antenna and the second antenna is equal to half a center wavelength of the radar signal in order to improve the probability that at least one antenna is NOT in a deeply faded signal condition. 
	Regarding claim 13, Jung in combination with West discloses the apparatus of claim 2, wherein the radar signal includes a frequency between four gigahertz and one hundred gigahertz (West: paragraphs [0034], [0047]).
	Regarding claim 14, Jung in combination with West discloses the apparatus of claim 13, wherein the frequency is further between fifty-seven gigahertz and sixty-three gigahertz (West: paragraphs [0034], [0047]).
	Regarding claim 15, Jung in combination with West discloses the apparatus of claim 2, wherein the apparatus comprises one of the following: a smartphone; a computer; a computing watch; a gaming system; or a home appliance (Jung: paragraph [0010] see electronic device).
	Regarding claim 17, Jung in combination with West discloses the method of claim 16, further comprising: operating the hardware chipset in a half-duplex configuration for wireless communication, the operating comprising selectively: transmitting, using the transmitter and the first switch, a wireless communication signal; or receiving, using the receiver and the second switch, another wireless communication signal (Jung: paragraphs [0010], [0031], [0033]).
	Regarding claim 19, Jung in combination with West discloses the method of claim 16, wherein: the hardware chipset comprises another receiver and a third switch coupled to the other receiver; the receiving the reflected version of the radar signal comprises receiving, via the receiver and the other receiver, the reflected version of the radar signal; and the operating the hardware chipset in the full-duplex configuration further comprises connecting, via the third switch, the other receiver to a third antenna (Jung: paragraphs [0010], [0031], [0033]).


Allowable Subject Matter
Claims 6-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 6, the prior arts of records fail to teach, or render obvious, alone or in combination, a hardware chipset comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 6 and independent claim 2 that claim 6 depends on. 
	Claim 7 is objected because claim 7 depends on objected claim 6. 
	As to claim 8, the prior arts of records fail to teach, or render obvious, alone or in combination, a hardware chipset comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 8 and independent claim 2 that claim 8 depends on. 
	Claim 9 is objected because claim 9 depends on objected claim 8. 
	As to claim 10, the prior arts of records fail to teach, or render obvious, alone or in combination, a hardware chipset comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 10 and independent claim 2 that claim 10 depends on. 
	Claim 7 is objected because claim 7 depends on objected claim 6. 
	As to claim 18, the prior arts of records fail to teach, or render obvious, alone or in combination, a method comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 17, 18, and independent claim 16 that claim 18 depends on. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648